 In the Matter of ROCKINGRAM POULTRY MARKETING COOPERATIVE, INO.andAMERICAN FEDERATION OF LABORCase No. 5-C-1734.-Decided November 25, 1944DECISIONANDORDEROn June 17, 1914, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices and thatit had not engaged in certain other unfair labor practices, and recom-mending that it cease and. desist from the unfair labor practices foundand take certain affirmative action, as set out in the copy of the Inter-mediate Report attached hereto, and that the complaint be dismissedas to the remaining allegations.Thereafter, the respondent filedexceptions to the Intermediate Report and a supporting brief.Noexceptions were filed by the Union.Oral argument, in which therespondent and the Union participated, was held before the BoardinWashington, D. C., on October 24, 1944.The Board has consid-ered the rulings of the Trial Examiner at the hearing and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, therespondent's brief and exceptions, and the entire record in the case,and hereby adopts the findings, conclusions and recommendations ofthe Trial Examiner, with the exceptions and qualifications noted below :1.The Trial Examiner found, and we agree, that Ray Shoemakerand Beverly Bowman were laid off because of their concerted activitiesin circulating a petition for a wage increase.As we have held inseveral 'recent cases,' such activities come within the meaning of Section7 of the Act, and a, lay-off or discharge for engaging in such activitiesviolates not only Section 8 (1) of the Act, but also discourages mem-bership in a labor organization in violation of Section 8 (3).More-over, whether the discharge be regarded as a violation of Section 8 (1)or of Section 8 (3) of, the Act, we find that it is necessary to order theIMatter of Hymte Schwartz,55 N. L. R. B. 798;Matterof The SandyHill Iron & BrassWorks,55N. L. R. B.1; Matterof Ever ReadyLabel Corporation,54 N. L.R. B. 551;Matter of Texas TextileMills,58N. L. R. B. 352.59 N. L. R. B., No. 98.486 ROCKINGHAM POULTRY MARKETING COOPERATIVE, INC. 487employees to be made whole in order to effectuate the policies of theAct.22.The Trial Examiner found that the respondent dischargedNelson Whetzel because of his outstanding activities in behalf of theUnion, thereby violating Section 8 (3) of the Act.We have care-fully reviewed the record and, although we note that the respondent'sconduct in this matter is not entirely free from the suspicion of dis-crimination, unlike the Trial Examiner, we are unable to concludefrom all. the evidence that its motive in discharging Whetzel wasunlawful.In reaching this conclusion we are persuaded, among other things,by the following considerations : Although Manager Pringle deniedWhetzel's requested release in November 1944, when the respondent'soperations were at their' seasonal peak, Pringle stated at that timethat the release would be granted as soon as the respondent couldfind a replacement for Whetzel.Thereafter,Whetzel's work, whichhad not been too satisfactory for some time prior thereto, deterioratedsharply.He was absent from work without permission on severaloccasions and numerous complaints were made about him to Manager.Heitz by several supervisors who recommended that Whetzel be dis-charged.Manager Heitz did not comply with these requests at thattime because he felt that "poor help is better than none" during thebusy season.The respondent's production records, introduced inevidence, corroborate Heitz's testimony regarding the heavy volumeof business during this period.On January 12, 1944, after the re-spondent had begun to experience its seasonal decline in operations,the respondent fulfilled its prior promise by releasingWhetzel.Although on the date of Whetzel's release the respondent had reasonto expect that orders from the War Shipping Administration wouldbe forthcoming, we are unable to conclude from that fact that therespondent was unlawfully motivated in discharging Whetzel, inview of the other considerations outlined above.. Accordingly, weshall order that the complaint be dismissed insofar as it alleges thatthe respondent violated the Act in discharging Whetzel.3.The Trial Examiner found that, on the day before Shoemakerand Bowman were laid off, Foreman Hawes remarked to Shoemaker,"that was a good way" for him and Bowman "to get discharged." Inconstruing this remark to refer to the circulation of the petition fora wage increase by these employees, the Trial Examiner relied, inpart, upon an earlier threatening remark made by Hawes concerningthe petition.We believe, and find, that the Trial Examiner's con-struction of Hawes' statement is proper, but we base our finding onI Fort Wayne Corrugated Paper Co. v. N.L. R. B.,111 F.(2d) 869, 870-871 (C. C. A. 7) ;Matter of Ever ReadyLabelCorporation,54 N. L.R. B. 551;Matter of Texas Textile Mills,58 N. L.R. B., 352. 488 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDShoemaker's testimony that, at the time the statement was made, heinterpreted it to refer to the circulation of the petition, and on thefact that the statement admits of no other reasonable construction.ORDERUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Rockingham Poultry MIar-keting Cooperative,'Inc.,'Timberville, Virginia, and its officers, agents,successors, and assigns, shall:1.Cease and desist from :-(a)Discouragingmembership in the American Federation ofLabor, or any other labor organization of its employees, by laying offor discharging, and refusing 'to reinstate, any of its employees or bydiscriminating in any other manner in regard to their hire'or tenureof employment or any term or condition of their employment;(b) In any other ,mamnier interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the American Federation ofLabor, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act.-2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :-(a)Make whole Ray Shoemaker and Beverly Bowman for any loss6f 'pay they have suffered by reason of the respondent's discriminationagainst them, by payment to each of them of a suin of money equal tothe amount which he normally would have earned as wages fromOctober 9, 1943, the date of the discrimination against him, to thedtite of his employment at the position which he held at the time ofthe hearing, less his net earnings during such period ;(b)Post immediately in conspicuous places at its plant in Timber-Ville,Virginia, and maintain for a period of at least sixty (60) coii-secutive days from the date of posting, notices to its employees stating :(1) that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a) and (b) of this Order,(2) that the respondent will take the affirmative action set forth inparagraph 2 of this Order; and (3) that the respondent's employeesare free to become and remain members of the American Federationof Labor, or any other labor organization, and that the respondent willnot discriminate against any employees because of their concertedactivities; ROCKINGHAM POULTRY MARKETING COOPERATIVE, INC. 489(c)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent engaged in surveillance within the meaning of Section 8(1) of the Act, and discriminated against Nelson Whetzel, within themeaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. George L. Weasler.for the BoardHunton, Williams, Anderson, Gay, and Moore,byMr Edmund M. Preston,of'Richmond, Va., for the Respondent.Mr. J. R. Millet,of Richmond, Va, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on March 29, 1944, by American Federationof Labor, herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Fifth Region (Baltimore,Maryland), issued its complaint dated April 4, 1944, against Rockingham PoultryMarketing Cooperative, Inc, a corporation, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the ActCopies ofthe complaint and notice of hearing thereon were duly served upon the respondent and the Union.With respect. to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) on or about October 9, 1943, discharged Ray Shoemakerand Beverly Bowman' and thereafter and at all times since said date has refusedto reinstate said Ray Shoemaker and Beverly Bowman to their former or sub-stantially equivalent positions because they had engaged in concerted activitieswith other employees of the respondent for the purposes of collective bargainingor other mutual aid or protection; (2) on or about January 12, 1944, dischargedNelson Whetzel and has at all times since said date refused to reinstate saidNelson Whetzel to his former or substantially equivalent position because saidNelson Whetzel joined or. assisted the Union and engaged in concerted activitieswith other employees of the respondent for the purposes of collective bargainingor other mutual aid or protection; (3) since on or about September 15, 1943, toand including the date of the issuance of the complaint, interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act by urging, persuading, and warning its employees to refrainfrom becoming or remaining members of the Union, questioning its employeesconcerning their membership in and activities on behalf of the Union, makingdisparaging and derogatory remarks about the Union and its membership, threat-ening its employees with discharge and other reprisals if they became or remainedmembers of the Union, and keeping under surveillance the activities of its em-ployees and the meetings and meeting places of said employees for the purposeof ascertaining the activities of its employees in and on behalf of the Union.'Erroneously referred to in the complaint as Roy Shoemaker and Beverley Bowman. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent's answer filed on April 13, 1944, admits the allegations in thecomplaint with reference to its corporate entity and the nature of its business,deniesthe jurisdiction of the Board, and thecommissionof any unfair laborpractices, and affirmatively avers that the employees alleged to have been dis-criminated against were properly released by the respondent by reason of thecurtailment, in the cases of Ray Shoemaker and Beverly Bowman, of employ-ment in the department in which they were employed,and of,the seasonal cur-tailment of employment at the respondent's plant inthe case of Nelson Whetzel:Pursuant to due notice, a hearing was held on May:-4, 5, and 6, 1944, beforeGeorge Bokat; the undersigned Trial Examiner duly designated by the ChiefTrial Examiner.The Board and the respondent were represented by counsel,and the Union by one of its representatives.All parties participated in thehearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.Duringthe course of the presentation of the Board's' case, the respondent moved to dis-miss the allegations in the complaint insofar as they relate to the discriminatory-discharges of Ray Shoemaker and Beverly Bowman, on the ground that these em-ployees did not desire reinstatement.These motions were denied.Counsel forthe Board and the respondent also joinedin motionsto conform their respectivepleadingsto the evidence adduced.These motions were granted without ob-jection.Ruling ona furthermotion madeby the respondent at the close of thehearing to dismisseach and. every,allegation in the complaint,as well as thecomplaint in°its entirety, for lack of substantial evidence, in addition-to thefurther ground of lack of jurisdiction, was reserved.The motion is herebydenied.All parties availed themselves of the opportunity to argue orally onthe record.Although afforded an opportunity to do so, all parties declined tofile briefs.Upon the entire record in the case, and from his observation of the witnesses,the undersignedmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRockingham Poultry Marketing Cooperative, Inc., is a Virginia corporation,operatingand maintaining plants at Timberville and New Market, Virginia, themain plant being located in Timberville, where it is engaged in thebusiness ofkilling and dressingpoultry.From January 1, 1943 to date, live poultry valuedat approximately $4,325,000 was, purchased by the respondent; between 15 and 20percent of which was purchased and shipped from points outside the State ofVirginia to the plants of the respondent at New Market and Timberville.Thegreater portion of materials, supplies, machinery and replacements,measuredin dollars,purchased by the respondent is shipped to its plants from outside theState of Virginia.During the same period, the respondent sold eviscerated anddressed poultry valued at approximately $7,000,000.During the year 1943,65.74percent of suchsales wasto points outside the State of Virginia,and 0.39 percentwas shippedand delivered to the United States Army for storage at Winchester,Virginia.From January 1, 1944, to date, 9.73 percent of such sales was to pointsoutside the State of Virginia, and 61.45 percent, waN shipped and delivered tothe United States Army for storage at Winchester, Virginia. The respondent9 At the close of the hearing, the undersigned granted the respondent'smotion to amendits answer with respect to Nelson Whetzel,by adding at the end of paragraph 5 thereof,the words"because of his prior request for a release and because of his 'unsatisfactoryemployment record." ROCKINGHAM POUITPRY MARKETING COOPERATIVE, INC.491employs approximately 167 employees at its Timberville, Virginia, plant, whichis the only plant involved in this proceeding.'II. THE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admitting to membershipemployees of the respondent.UI. THE UNFAIR LABOR PRACTICESA. The nature of the respondent's operations at the Timberville plantThe respondent owns and operates a cooperative enterprise, organized underthe laws of the State of Virginia governing cooperatives. It has approximately3,200 farmer-producer members from whom it purchases all but approximately25 percent of the total amount of its live poultry. In the event that earningsof the cooperative are, sufficient to warrant it, members are paid a dividendbased on the amount of their annual sales, in which case the cooperative isrequired by its charter to pay a bonus to its employees of a total of approxi-mately 20 percent of the amount of the dividends.Poultry is purchased at the farms and transported in trucks operated by therespondent to its plant.Upon arrival at the plant the chickens are placed infeeding "batteries," after which they are killed, processed and prepared forshipment.4The poultry is killed and hung on an "endless chain" at the top floor of theplant and gradually carried down on this chain to the bottom floor, during which,.in successive stages, it is put through a scalding tank, picking machine, andsecond picking machine.During this process, the wing and tail feathers areremoved manually, after which the poultry is dipped in wax, and then sprayedwith cold water to permit the wax to harden. The wax acts as a depilatory,removing the feathers in the course of the operation.The hardened wax isremoved by hand, after which pin feathers are removed manually by a crew ofwomen.The chickens are then run through gas flames, or "`torched," andpassed over tanks where the vents and crops of the chickens are emptied.Thereafter, the chickens are sprayed, washed, and deposited in 'cooling orfreezing tanks where the animal temperature is reduced to about 40 degrees.They are then weighed, packed in ice, and in the case of eviscerated poultry,carried to the eviscerating room where this operation is performed, and madeready for shipment 6In view of the fact that the respondent has denied jurisdiction of the Board,without stating the specific grounds relied upon, it will be observed from theforegoing facts that the respondent is not engaged in agriculture, and that its em-ployees are not "agricultural laborer (s)" within the exemption under Section2 (3) of the Act.' The undersigned finds that the respondent is engaged incommerce within the meaning of the Act."The findings in this paragraph are based upon a stipulation entered into by the parties.The respondent, however, expressly denied the Board's jurisdiction, without specifying thegrounds relied upon.4The respondent handles both chickens and turkeys.The processing of both types ofpoultry is substantially the same, except that turkeys are not fed before being killed.6No attempt has been made to describe in detail the method of processing. The factsrelated in the text are outlined to assist in visualizing the respondent's operations insofaras they affect the consideration of the allegations in the complaint and the issues involved.6Cf.Matter of Wilbur E. Lindstrom,at at., d/b/a Lindstrom Hatchery and PoultryFarm, 49 N.L. R. B. 776. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Chronology of eventsDuring the early part of October 1943, there was some dissatisfaction amongthe respondent's employees with wages and working conditions at the plant.Some of the employees discussed the possibility of a strike, and as an alterna-tive to this method of asserting their demands, Ray Shoemaker and BeverlyBowman, employees in the eviscerating room, initiated the circulation of a"petition" for a wage increase of 5 cents per hour.? Shoemaker and Bowman tookturns circulating the petition, and from about October 5 to October 9, obtainedapproximately 100 signatures between them.The petition was circulated, andsignatures were obtained, openly—both, inside and outside the plant.There wereat that time approximately 150 employees in the plant, of whom between 50 and60 were employed in the eviscerating room.On October 9, 1943, Shoemaker andBowman were laid off by the respondent, and their employment terminated, undercircumstances described belowOrganizational activity commenced in the plant on or about December 9, 1943.In response to a 'letter addressed to the Union by Nelson Whetzel, one of theemployees alleged to have been discriminatorily. discharged, Organizer J. R.,MillerwroteWhetzel, informing him that he would be in Harrisonburg on <December 18 and 19 and would like to meet a committee of the respondent'semployees.On Sunday, December 19, Miller met with such a committee compris-ing some 9 employees, including Whetzel, Floyd Bennett, and Kirby Meadows, attheKavanaugh Hotel in Harrisonburg. The committee voted to organize aunion, and Miller gave about 200 membership application cards to Whetzel.Several of the committee, including Whetzel, signed cards at this meeting.Membership cards were thereafter distributed at the plant during rest periods,after working hours, and at the homes of employeesA total-of 74 membershipcards was signed, of which Whetzel- obtained 60, 40 to 50 during the remainderof the month of December and the balance during the first part of January.On December 27 or 28, Miller again wrote to Whetzel, instructing him to call anopen meeting at Timberville.Whetzel made the necessary arrangements, and ameeting was thereafter held at Community Hall in Timberville on Friday evening,January 7, 1944.About 25 employees attended.Organizer Archibald, who wasacting in Miller's absence, was in charge of the meetingOn January 12, Whet-zel's employment with the respondent was terminated.A further union meetingscheduled for January 21 never materialized.Sometime during the month of October 1943, at about the time that the peti-tion was being circulated, Mose Hawes, foreman of the picking room, approachedWhetzel and asked him if he had signed the petitionWhetzel admitted thathe had and added that he "would like to see a union get" into the plant.Hawesreplied that "the union would never get" into the plant, that "it was against thelaw to try to organize labor in a food processing plant," and that all those who"signed the petition was liable to a jail sentence "On January 10, the Monday following the union meeting, Foreman Hawesapproached Bennett, one of the employees who had attended the meeting ofthe committee at the Kavanaugh Hotel and who had also been present at theTimberville meeting the previous Friday evening, and, in the presence of Whetzel,said, according to Bennett, "I understand you were the main cheese down thereat the meeting the other night? . . . I thought you used judgment . . . You goingto get a union?" Bennett replied, "I don't know ; I am going to try to."HawesTThe "petition" consisted of a blank sheet of paper to which employees subscribed theirnamesIt . bore no caption or other explanatory writing,but employees were verballyinformed of the purpose of the petition. ROCKINGHAM POULTRY MARKETING COOPERATIVE, INC. 493asked him where he intended to get the members, to which Bennett answeredthat he was "going around and expected to get them" in the plant. Hawes retortedwith, "Yes, you will," or some similar remark 8In the late afternoon or evening, several days following this conversation ofJanuary 10, and after Whetzel's employment was terminated, while Bennett andseveral other employees were in the rest room, Superintendent Andrew Fitzwatercame into the room. Bennett had some membership application cards with himat the time and was discussing the Union with employees Turner Fulk andSam Perky. Fitzwater inquired of Bennett and Perky, "What have you gotthere?"Perky replied, "The union."Fitzwater then asked the men what theyexpected to gain by it, and Perky replied, "40 cents,:an hour "Fitzwater thenstated, "I don't see what you are going to accomplish by it," adding that therespondent was paying all that the Wages and Hours law allowed.'The-day following the union meeting of January 7, Fitzwater asked Meadowsifhe had attended the meeting or signed a card.Meadows replied that he hadnotFitzwater thereupon asked him what he, thought about the Union, andMeadows told him that he wanted to find out a little more about it before hejoinedFitzwater replied, "Be sure you know what you are doing before youdo sign," adding that he did not think the employees were interested in theUnion "C.The lay-offs of Shoemaker and BowmanShoemaker was employed by the respondent on December 8, 1941. At the timeof his lay-off he was employed in the eviscerating room.Bowman, who waslaid off with Shoemaker, also worked in the eviscerating room and his employ-ment dated from'January 1943On or about October 5, 1943, Shoemaker andBowman initiated the circulation of the petition already discussedThe circula-tion continued until October 9 on which date both were released. It has alreadybeen stated that these two employees obtained the signatures of over 100 employeesto the petitionOn Friday, the day preceding Shoemaker's lay-off, while he wastaking a can for the removal of plash to employee Long, Hawes remarked toShoemaker, "that was a good way" for him and Bowman "to get discharged." "These employees learned that they were to be released for the first time onOctober 9, and upon being informed of the termination of their employment,s This finding is based upon Bennett's testimony,corroborated in substance by Whetzel,who attributed considerably stronger language to Hawes.Hawes denied this testimonyexcept for his admission that he "may have" referred to Bennett being the main speakerat the union meetingBennett was an utterly guileless and naive witness of unques-tionable honesty and his testimony is creditedHawes also denied having the conversation with Whetzel concerning the petition, as setforth aboveThis conflict is more difficult to resolve since neither Whetzel nor Haweswas an entirely credible witnessIn regard to this incident, however, the undersignedcreditsWhetzel's testinionv, particularly in view of the testimony of Shoemaker regardinga remark Hawes made to Shoemaker, evidently about the petition, more fully describedbelowSee footnote 11,infra.0Fitzwater, in admitting this conversation, conceded that he had started it10Fitzwater admitted, while testifying, that this conversation occurred substantially asset forth above.11The undersigned believes and finds that Hawes was referring to the circulation of thepetition by Shoemaker and Bowman when he made the remark quoted above. AlthoughHawes denied making this statement, Shoemaker's testimony in regard thereto was elicitedin the course of a response to an inquiry fiom the undersigned as to the first intimationShoemaker had that he was going to be releasedThe statement attributed to Hawes was.made spontaneously,developed during cross-examination of the witness by respondent'scounsel, andgave every indication of veracity.Furthermore, Hawes' previous remark toWhetzel that those who signed the petition would be liable to a jail sentence supports theinference that Hawes in threatening dischaige was referring to the circulation of thepetition 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDShoemaker and Bowman went to the office of General Manager Heitz, afterreceiving their pay envelopes and releases, to ascertain the reason.Heitzexplained that the respondent was shutting down the eviscerating room andthat in consequence of a discussion between him, Assistant Manager Pringle, andSuperintendent Fitzwater, it was decided to release Shoemaker and Bowman asemployees with whose services they could most easily dispense.According toHeitz's testimony, Shoemaker thereupon, and for the first time, exhibited the"petition" to him and asked, "Are you sure this isn't the reason?" Heitz repliedthat he knew nothing about the document, testifying that it had no heading, andconsisted merely of a list of names. Shoemaker explained the object of thepetition, stating that he "hoped" that the persons signing the petition wouldreceive 40 cents an hour.Heitz then replied that "they could have savedthemselves a lot of trouble" inasmuch as an increase had been contemplated bythe respondent.Shoemaker testified that after he turned the petition overto him, Heitz remarked that he could get Shoemaker into trouble, but that hewould not do so, and further stated, "This is a damn good way to get in theArmy." Shoemaker replied that Heitz did not need to "waste a stamp" as hewas already in "4-F."Heitz denied this statement, testifying that he under-stood at the time that both Shoemaker and Bowman had been classified in4-F and that he was certain of it, at least as to Bowman"The respondent's contentions as to the lay-offs of Shoemaker and BowmanThe respondent in its answer alleged that Shoemaker and Bowman werereleased "upon curtailment of employment in the department in which theywere employed." In the latter part of September, as a result of regulationspromulgated by the Office of Price Administration,18 the respondent decidedto curtail operations in the eviscerating room, at least temporarily.14Of the50 to 60 persons employed in this department at the time, all but five or sixwere women. The respondent, recognizing the paramount importance of "main-taining the nucleus of [its eviscerating] crew," determined to retain and utilizeall these employees, with the exception of Shoemaker and Bowman, elsewhere inthe plant, Superintendent Fitzwater testified that the respondent was ableto absorb all but two of the eviscerating employees' and that he recommendedthat Shoemaker and Bowman be selected for lay-off primarily because of theirunsatisfactory work and their previously expressed desire to leave the employof the respondent.Plant Manager Heitz testified that of the five or six menin the eviscerating room "we decided we would keep the good ones or those whowanted to stay, and let the rest of them go."In determining to release Bowman, Heitz testified that this decision was basedon Bowman's poor attendance record as well as his unsatisfactory work, while11 Shoemaker's testimony was corroborated by Bowman.The undersigned credits theirtestimony as to this incident.16The OPA regulation, dated September 28, 1943, provided, in part, that poultry classi-fied as eviscerated must be "quick-frozen" within 6 hours after evisceration and kept in a"quick-freezing chamber until quick-frozen solid."The respondent was unable to complywith this requirement due to lack of adequate facilities.14Heitz testified that subsequent to this decision between 15 and 20 women and about 3men were kept on part-time work in the eviscerating room "until we developed a newprocess that would give them more employment."The respondent's "hope" that the OPAruling would be modified was subsequently realized.The eviscerating room was in opera-tion at the time of the hearing.16 Subsequent to the decision to lay off two employees,some of the female employees wereengaged in part-time work in the eviscerating room and the remainder of the time in thepicking room.The remaining male employees were assigned to work on "temporary con-struction"as well as part-time work in the eviscerating room. ROCKINGHAM POULTRY MARKETING COOPERATIVE, INC. 495as to Shoemaker,his release was based "mostly [on his] lack of interest inhis work" during the preceding month or two, resulting from his desire to leave.At the time of their release, the respondent delivered to each of these employeesthe following letter, the contents of which were identical :We are sorry to inform you that your services will no longer be requiredin as much as we are curtailing operations in the Eviscerating Room.Atsome future date we can possible (sic) take you back into our employment.Your official release has been sent to the U. S. Employment.Bureau, inHarrisonburg as per the above.Concludingfindings asto Shoemakerand BowmanAlthough the respondent operates its plant throughout the entire year, its pro-duction varies somewhat according to seasonal demands.The peak season occursduring the months of October, November and December when, according toHeitz, "we are overworked . . . The plant always handles more poultry than itcan handle well during those three months . . ." In order to meet its per-sonnel requirements during this period, the respondent employs transient oritinerant workers in addition to its regular complement of employees, until suchtime as its operations return to normal.While the number of employees usedby the respondent depends to some extent upon the volume of poultry eviscerated,Heitz testified that even if no poultry is eviscerated during the months of October,November and December, "we would still need a very large employment, becauseour tonnage is terrific "The respondent does not employ skilled labor; of the employees continuouslyemployed throughout the year, about 80 percent are drawn from among neigh-boring farmers and members of their families.These employees are trainedby the respondent and are frequently transferred from one operation to anotherin the plant.In determining upon the selection for lay-off of Shoemaker and Bowman, therespondent contended that if considered the unsatisfactory work of Shoe-maker a month or two before his lay-off and his alleged previously expresseddesire to leave its employ.With the exception of this period of one or two months,Assistant Manager Pringle characterized his work during 22 months of employ-ment as "very good."Although the respondent contended that the quality ofhis work deteriorated after he lost interest because of his desire to leave for ahigher paying job, Shoemaker admittedly never asked for a release and was neverdisciplined or laid off until about 5 days after he had instituted the circulation ofthe petition.Moreover, the respondent, while resting its decision to release him,in part at least, upon his alleged desire to leave the plant, made no effort to as-certain from him, prior to determining on his release, whether or not he desiredto remain.Although the quality of Bowman's work was admittedly less satisfactory thanShoemaker's, and Bowman himself was frank to admit that complaints had beenmade to him, and that his attendance record was not exemplary, nevertheless,when he requested a release from Fitzwater about a month and a half before hislay-off, it was refused.Furthermore, Fitzwater testified that he had "fired"Bowman about 2 months before his lay-off for refusing to perform work assignedto him, and yet permitted him to return to work several days later, after Bowman"apologized."With respect to whether both of these employees would have been retained ifthe eviscerating room had not been shut down, Fitzwater testified, "Probablywould have for some time, but eventually they would have been gotten rid of."Asked whether he had any intention of taking them back at the time they were618683-45-vol. 59-33- 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaid off, he testified, "At some future date, probably", adding, "If we got real busyand needed them bad enough, we probably would, even with the bad record."It is clear from the foregoing that the basic reason advanced by the respond-ent for the lay-offs of Shoemaker and Bowman was the necessity for curtail-ment of employment in the eviscerating room, resulting from the OPA Regula-tions.It will be recalled that these employees were laid off in October at thebeginning of the peak season of the respondent's operations when the respondentnormally hires additional employees.Manager Heitz testified that even if noevisceration was done during this period, the respondent "would still need a verylarge employment" due to its "terrific" tonnage.Furthermore, it is difficult toreconcile its contention regarding the necessity for curtailing employment in theeviscerating room to the extent of only two employees, with the admittedly crit-icalmanpower shortage confronting the respondent which prompted it to main-tain the nucleus of its eviscerating crew, even to the extent of making work ifnecessary for the employees whom it desired to retain. Thus, of the 50 to 60 em-ployees in the eviscerating department, all the women were absorbed in thepicking room, and all the men, with the exception of Shoemaker and Bowman,were retained "part-time" in the eviscerating room and the remainder of thetime, assigned to "temporary construction."No other employees were laid offat that time.'6That there was in fact no necessity for lay-offs at the time, notwithstandingthe curtailment of operations in the eviscerating department, is further evi-denced by employment records of the respondent, introduced in evidence, whichrevealed that it hired one employee during the week ending October 6, anothler,the week ending October 13, during which it lost 3 employees, including Shoe-maker and Bowman, and hired 3 employees during the week ending October14This is borne out by the following testimony of Heitz :Q [By Trial Examiner BOKAT] So that your problem at that time would be withthe majority of people who worked in that department to determine whether you couldabsorb them in the rest of the plant ; is that correct?A.There was no real problem'from the women's standpoint, because it happened tocome right at the peak load of our dressing roomQ. That is what I want to get In other words, as I understand your testimony,October,November,and December are your busiest months 9A. That is right.Q You normally have to hire additional' employees to carry over that period; is notthat correct?A. That is correct.Q. You hire men, as well as women, during those months,do you-October,Novem-ber, and December,if the need arises?A Not so many men as we do women.Q. All right.Now, you then eliminated the problem of what to do with the womenat this conference, as I understand it, and you had five or six men left, and you had todeterminewhat to do with them?A. That is rightQ. Is that correct 9A. YesQ What you were trying to determine as to the five or six men was whether or notyou could use them in the plant in other jobs? Is that what you were trying todetermine?A.Not entirely.If the men were good workers and wanted to stay, my advice wasto keep them, and even if we had no work to do, we would manufacture some workfor them to doWe would have had them fix chicken coops.Q That was because of your manpower shortage?-A. That is right.Q And on account of your busyseason?A. That is right.Q And you anticipated that you would at least have to hire additional people, menor women, I assume ; is that right?A. Yes ; we had hoped that the OPA ruling would be changed. ROCKINGHAM POULTRY MARKETING COOPERATIVE,INC.49720, while losing one employee during the same period."P It is furthersignificantthat Barnhart, manager of the United States Employment Service in Harrison-'burg, testified that a number of "referrals" were made through that office tothe respondent during the months of October, November and December 1943.18Furthermore, it is clear that in October the respondent anticipated hiring addi-tional employees for use in the unloading,- weighing and feeding of chickens.Pringle admitted that the number of employees in this department increasedwith the added purchases of poultry. This is substantiated by the employment records of the respondent which demonstrated that the respondent didin fact hire additional employees at about this time.Under the circumstances'it is clear, and the undersigned finds, that the reasons assigned by the re,spondent for laying off Shoemaker and Bowman were not based upon the exi-,gencies of its business conditions at the time.It now remains to be determined what actually motivated the respondentin effecting the lay-offs of these two employees It has already been foundthat Foreman Hawes, on the day preceding their lay-off, threatened them withdischarge.Obviously, he knew that they had been circulating the petition..Fitzwater, too, knew that these employees had been circulating the petition 18,The undersigned is convinced and finds from all the circumstances, that therespondent knew that Shoemaker and Bowman had been circulating the peti-tion prior to its determination to lay them off.Upon the basis of the foregoing and all the attendant circumstances, theundersigned is convinced and finds, in view of the fact that it knew thatShoemaker and Bowman were circulating the petition and threatened to dischargethem therefor prior to its determination to lay them off ; in view of the re-spondent's expressed desire to retain the nucleus of its eviscerating crew andthe provision made by it for absorbing all the remaining eviscerating employees,except Shoemaker and Bowman, into other parts of the plant ; the anticipatedneed for help in departments other than the eviscerating room at the time therespondent laid them off in the face of a critical manpower shortage; the hiring17The respondent made no explanation for hiring these employees at a time when itcontended that it was confronted with the necessity for laying off 2 employees.11This is further substantiated by the respondent's employment records.19 Fitzwater's testimony on this point was impeached by his own self-contradictions.Atone point in his direct testimony, be testifiedTrial Examiner BoictT. Did you know that they [Shoemaker and Bowman] hadbeen circulating the petition ?The WITNESS. I had heard indirectly that they hadTrial Examiner BOKAT. All rightQ. (By Mr. PRESTON) . now long before they were released had you heard that?r•sssA. I would say about the last of SeptemberThat was about the first I had beardabout it, because that was just in the beginning stage.Later, on cross-examination he testifiedQ.Would you say that the petition was circulated prior to that week?A. Yes, sir; by the gossip that went around, I would say so s * * I did notknow anything about it otherwiseQ. (By Mr. WEASLER). Did the gossip around the plant also tell you who was cir-culating the petition?A No, sirQ You just knew that a petition was'being circulated?A That is right.Q.Did you know what the petition was asking foi ?A Someone had said it was a five-cent raise in pay. That is all I knew.Trial Examiner BOKAT Well, did you or did you not know whether Bowman orShoemaker had anything to do with the circulation of the petition?The WITNESS. I didn't know that they had anything to do with it. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDof additional employees at about the same time; and especially, in view ofthe timing of these lay-offs with the circulation of the petition between October 5and October 9, that the respondent would not have laid off these employees. in theabsence of their concerted activity in circulating the petition.The discharge of Nelson WhetzelWhetzel first entered the employ of the respondent on July 20, 1942, and workeduntilJuly29, 1943, when he left voluntarily.From the latter part of July1943 to September 10, 1943, he was employed as a mechanicin a local garage atTimberville.Following Fitzwater's request on several occasions, Whetzel re-turned to work at the respondent's plant on September 14, 1943, where he wasemployed on various jobs until January 12.Sometime between November 1 and November 15, Whetzel told AssistantManagerPringle that he wanted to leave the employ of the respondent andrequested a release.According to Pringle, Whetzel complained that his healthwas beingaffected by working in the basement and that hedid not wish tokillpoultry any longer.Pringle asked him whether he would prefer to dosome other type of work, but Whetzel replied that he did not.Pringle testified:I did offer him work either upstairs or downstairs, either insideor outside,and reminded him also that on various other occasionsduringhis employ-ment with us he had become dissatisfied with the job he had had and alwayswanted a different one, and that I had tried my best to satisfy him, andif there was any place in the plant that he felt he would be contented, Iwould be glad to let him try it.Then it developed that that was not the reason at all. The real reasonwas that he had been offered a job by a firm in Timberville . . .So Itold him I couldn't do it right then, but if he couldn't be satisfied, thatthe quickest I could replace him with another man, I would give him hisrelease.He told me then that he wanted it right then, and Isaid, "Nelson,I can't give it to you right now. In the first place the Employment Bureauup there doesn't look with favor upon the company grantingreleases, andthen the next minute asking them for additional help, because they haven'tanybody to replace you with, and they are always asking `Well, if you needthem, why do you release them?' So then he said, "Well, I am not going towork." "Well," I said, "Nelson, I can't make you work.That is aquestionyou have to decide for yourself, but I can't make you work, but neither canI legally give you arelease atthis time."Whetzel went back to work and never repeated his requestfor a release there-after.From the time that Whetzel returned to work in September until the day heasked Pringle for his release, as described above, Pringle received various com-plaints about Whetzel's work.Pringle, however, as pointed out, was anxious toretainWhetzel despite his poor work.Pringle further testified, that during theseveral weeks following his refusal to release Whetzel, he received numerous com-plaints from Whetzel's supervisors that he was "not taking care of his own joband interfering with other people doing theirs."Manager Heitz testified that inNovember and December both Fitzwater and Hawes recommended that he dis-charge Whetzel but that he "advised them to change him to another job ; be mightdo better."This, testified Heitz, was because "We were extremely busy . . .and I was usingevery effort possible to keep everybody with us,under theitheory that poor help is better thannone."%However, on January 12, Pringle reminded Whetzel of his request for a releaseand told him that he had it for him then.Whetzel replied that it did not suit ROCKINGHAM POULTRY MARKETING COOPERATIVE,' INC.499him to be released at that time and that he had no desire to leave. Pringlereplied, "Well, Nelson, I am sorry ; you never told me any differently than whatyou did want it; I have made other arrangements to replace you ; we can getalong without you ; consequently it will have to go through with those plans asmade."Heitz, who testified that the final decision to release Whetzel was made byhim and Pringle, stated at the hearing, "After talking to the different foremenwho had tried him on different jobs, we had concluded that he really did want hisrelease as he had asked for, and that we better give it to him.We were furtherhelped, to that conviction by the fact that his wife and daughter, who had alsoworked in the plant, had quit."At the time of his termination Whetzel was handed the following letter:January 12, 1944.Mr. NELSON WHETZEL,Timberville, Virginia.DEAR NuasoN : A short time ago you'asked nTe for your release stating thatyour health was not holding up with inside work as you, had expected it to andconsequently wanted to be released from our employ.At the time we could not give you a release because we needed help badlyand we had both inside and outside work to offer you., We have been able, inthe last few days, to secure some additional help 20 and also our poultry volumeis on the low side and will continue to be so for several 4nonths, to a pointwhere we can not give you,full time. Consequently, we are complying withyour request of several weeks ago and are granting you a release.Thanking you for your consideration and courtesy in staying with us fromthe first time you asked for your release until now when we can give it to you.Very truly yours,ROCI{INGHAM POULTRY MARKETING CO-OP., INC.V.PRINGLE,Asst.Manager.Concluding FindingsIt has been shown that Whetzel was the principal protagonist of the Unionat the respondent's plant.He wrote the letter to the Union which resulted inthe commencement of organizational activities in the plant, arranged for acommittee to meet with the Union organizer at the Kavanaugh Hotel and forthe subsequent union meeting in Timberville, signed a union membership appli-cation card on December 19, and himself obtained signatures to about 60 cardsbetween December 19 and January.12, the date of his release.He was the prin-cipal contact between the union organizer and the employees in the plant.It is clear that the respondent was fully cognizant of the union activities inthe plant.Fitzwater testified that he first learned of these activities in De-cember 1943 as a result of "various talk around with the employees that wouldcome to my ears," that Heitz and Pringle instructed him at the time "to assumea perfectly neutral attitude", and that, although he saw solicitation for unionmembership going on in the plant, he never tried to stop or interfere with it.Pringle testified that his first knowledge of union activities in the plant andWhetzel'participation thereinwas received at about the same time. Hefurther testified :My first knowledge of it was when one of the employees, not a foreman-Idon't even recall now who it was-told me that they had seen a letter"The respondent's employment records show that for the weeks ending January 5 and12, the respondent hired no male employees, although it did hire 3 women over this 2-weekperiod.During this same period it lost at least 5 women and 6 men. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDaddressed to Nelson Whetzel from the American Federation of Labor, whichsaidthat they were going to have a representative call on him, and shortlyafter that date someone came out to the plant and parked a short waysfrom it and came in the restaurant and inquired where they could findhim [Whetzel] ... but he didn't happen to be working that day, and I thinkthey were directed to where his home was.The undersigned finds that the respondent was not only aware of the unionactivities in the plant in December, 1943, but was fully apprised of the natureand extent of Whetzel's participation therein.On January 5, 1944, a week before Whetzel was released, the respondent in-serted the following advertisement in the Daily News-Record, Harrisonburg,Virginia :Help Wanted.We need 40 women and 15 men to help put up poultry forthe armed forces.Apply in person to Rockingham Poultry Marketing Co-operative, Inc., Broadway, Virginia.Pringle testified, in explanation of the advertisement, that prior to its insertion,the respondent, in an effort to discover means of resuming operations in theeviscerating room, had been negotiating with the War Shipping Administration,herein referred to as the WSA, for the sale of substantial quantities of poultry.According to Pringle, the WSA "received our suggestion quite readily and,talkedin terms of some pretty big volume, up in the neighborhood of fifty or sixty orseventy thousand pounds a weekOn the basis of that we thought probably,rather than curtail, we would have to expand our eviscerating operations, and Imade that much preparation . . ." The WSA instructed the respondent to preparea sample consisting of 20,000 pounds of poultry, and if this proved satisfactory,indicated that larger quantities would be orderedPringle further testified thatabout the time he placed the advertisement, the WSA "decided that they wantedto try this sample" . . . , but that the respondent had better not "make too manyplans until the first sample had the first full trial.Consequently there were noresults came from that ad, and it was never pressed any further."Actually, ac-cording to Pringle, orders from the WSA did not materialize until sometime inMarch, since which time the respondent has "put up a reasonably sizable amount",of poultry for this agency.There is nothing in the record, however, to indicate that on January 12, theday Whetzel was released, and a week after the insertion of the advertisement,the respondent did not reasonably anticipate that orders would be forthcoming'from the WSA.While the respondent evidently postponed its original plan to hire55 additional persons, nevertheless, on January 12 it must have reasonably an-ticipated the possibility that orders from the WSA might materialize any day.Confronted with the critical manpower shortage in this area, as is borne out bythe fact that only 2 persons applied for enrployment in response to the advertise-ment of January 5, it is improbable that under these circumstances the respondentwould lay off or release any of its regular employees, despite the normal slackeningof production in January. It would appear that substantially the same factorswhich dissuaded the respondent from releasing Whetzel in November, so far asthe exigencies of its business needs were concerned, existed on January 12Whetzel, in November, prior to engaging in union activities, requested a release.Despite the fact that the respondent was dissatisfied with his work at that time,itwas refused.Thereafter, his discharge was recommended by two supervisors,but the respondent still did not see fit to release him.However, on January 12, 5days after the first open meeting of the Union, when Whetzel's role as the out-standing protagonist of the Union became increasingly manifest, the respondent ROCKINGHAM POULTRY MARKETING COOPERATIVE, INC.501determined that it was then in a position to release him, without ascertaining fromWhetzel whether he then desired his release. As has been pointed out above, therespondent's manpower shortage was, at least potentially, as critical in Januaryas it was in'Noventber and December.Since the undersigned, as found above, is convinced that Shoemaker and Bow-man were laid off because of their concerted activities, the undersigned is per-suaded in resolving the more difficult problem of the alleged discrimination againstWhetzel, that the respondent would not have released him when it did, in theabsence of his outstanding union activities.Upon the basis of the entire record herein, the undersigned finds that therespondent, by the lay-offs of Shoemaker and Bowman, by the discharge ofWhetzel, and by the anti-union remarks of its supervisors to its employees, asdescribed above, has discouraged concerted activities of its employees, as' well asmembership in the Union, and by the totality of its conduct, has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedby Section 7 of the Act 21IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the respondent set forth in Section III above,, occurring inconnection with the operations described in Section I above, have a close, intimate,'and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.It has been found that Ray Shoemaker and Beverly Bowman have been dis-criminated against by the respondent in regard to their hire and tenure of employ-ment.Since neither Shoemaker nor Bowman desire reinstatement, and are pres-ently employed elsewhere, it will not be recommended that they be offered rein-statement.Itwill, however, be recommended that the respondent make themwhole for any loss of pay they may have suffered by reason of the discriminationby payment to each of them of a sum of money equal to the amount that theynormally would have earned as wages during the period from October 9, 1943, thedate of the discrimination against them, to the date of their employment at thepositions which they held at the time of the hearing herein less their net earnings 22during such period.21The complaint alleged that the respondent kept the activities of its employees and theirmeetings and meeting places under surveillanceIn support of this allegation, it offeredevidence that Phillips, assistant foreman in the feeding room, attended, and was presentthroughout the union meeting on the evening of January 7. In view of the fact thatPhillips testified,without contradiction, that he attended the meeting at the expressinvitation of several employees, that his presence was made known by them to the unionorganizerin charge of the meeting, who remarked, according to Phillips, "That is allright ; we will be glad to have him, too," the undersigned finds that the allegation ofsurveillance has not been sustained, and will recommend that it be dismissed.21By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber Company,8 N L. R. B. 440 Monies received for work performedupon Federal, State, county, municipal, or other work-relief projects shall be consideredas earnings.SeeRepublicSteel Corporation v. N. L. R. B.311 U. S. 7. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince it has been found that Nelson Whetzel has been discriminated against bythe respondent in regard to the hire and tenure of his employment, it will accord-ingly be recommended that he be offered immediate and full reinstatement to theformer or substantially equivalent position occupied by him at the 'plant of therespondent without prejudice to his seniority and other rights and privileges;since the undersigned finds that Whetzel did not make reasonable efforts to.obtainother employment, within the meaning ofThe Ohio Public Service Companydecision it will not be recommended that the respondent make him whole for anyloss of pay he may have suffered by reason of the respondent's discriminationagainst him 23It is, however, possible that Whetzel has, since the hearing herein, obtainedor made a reasonable effort to obtain other employment, or will do so hereafter.Itwill therefore be recommended that the respondent offer Whetzel immediateand full reinstatement to his former or a substantially equivalent position withoutprejudice to his seniority and other rights and privileges and to make him wholefor any loss of pay he has suffered or may suffer because of the respondent'sdiscrimination against him by payment to him of a slim of money equal to theamount which he normally would have earned as wages during the period from,the date on which he obtained or shall obtain other employment, or on which hemade or shall make a reasonable effort to obtain other employment, to the dateof the respondent's offer of reinstatement, less his net earnings during such period.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes The following :CoNcLukioNs of LAW1.The American Federation of Labor is a labor organization, within the mean-ing of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to the hire and tenure of employment of RayShoemaker, and Beverly Bowman, thereby discouraging concerted activities ofthe employees of the respondent for the purposes of collective bargaining or othermutual aid or protection ; and by discriminating in regard to the hire and tenure ofemployment of Nelson Whetzel, thereby discouraging membership in the Ameri-can Federation of Labor, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 'i (8) and (7) of the Act.5.The respondent has not engaged in surveillance as alleged in the complaint.23 SeeMatter of The Ohio Public Service Company,52 N. L R. B 725 Whetzel testi-fied that about a week after he was released he went to the office of the USES in Harrison-burg, and gave his name and address to a "woman" in that office for the purpose ofobtaining employment.Representatives of the USES, called by the respondent, testifiedthat there was no application on file in Whetzel'sname andthat the onlymanner inwhich the name and address of an applicant for employment would be taken would be ona regular form provided for that purpose.While the undersigned believes that Whetzeldid, in fact, present himself at the USES office, he finds that Whetzel did not file'such anapplication or leave his name and address.The undersigned further finds that, in viewof the existing critical manpower shortage in the area, Whetzel did not make suchreason-able effortto obtain employmentas he wasrequired to do. ROCKINGHAM POULTRY MARKETING COOPERATIVE,INC.5Oe3RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent,Rockingham Poultry Marketing Co-operative,Inc., and its officers, agents,representatives,and assigns shall :1.Cease and desist from :(a)Discouraging membership in the American Federation of Labor or anyother labor organization of its employees by laying-off or discharging any of itsemployees or in any other manner discriminating in regard to their hire or tenureof employment or any term or condition of employment ;(b) In any-manner interfering with, restraining,or coercing its employees inthe exercise of the right to self-organization,to form labor organizations,to joinor assist the American Federation of Labor or any other labor organization, tobargain collectively through representatives of their own choosing,and to engagein concerted activities for the purpose of collective bargaining or any othermutual aid and protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)OfferNelsonWhetzel full and immediate reinstatement to the formeror substantially equivalent position as that last occupied by him at the respond-ent's plant without prejudice to his seniority or other rights and privileges;(b)Make whole Nelson Whetzel for any loss of pay he has suffered or maysuffer by reason of the respondent's discrimination against him,by payment tohim of a sum of money equal to the amount which lie normally would have earnedas wages from the date on which he obtained or shall obtain other employment,or on which he made or shall make a reasonable effort to obtain other employ-ment, to the date of the respondent's offer of reinstatement,less his net earningsduring such period ;(c)Make whole the said Ray Shoemaker and Beverly Bowman in the mannerset forth in the Section entitled"The remedy" for any loss of pay they mayhave suffered ;(d) Post immediately in conspicuous places throughout the plants of the re-spondent,and maintain for a period of sixty (60) consecutive days from thedate of posting,notices to its employees stating:(1) that the respondent willnot engage in the conduct from which it is recommended that it cease and desistin paragraphs 1 (a) and (b) of the recommendations;(2) that the respondentwill take the affirmative action set forth in paragraph 2 (a), (b) and (c) ofthese recommendations;and (3)that the respondent's employees are free tobecome and remain members of the American Federation of Labor or any otherlabor organization and that the respondent will not discriminate against anyof its employees because of their concerted activities or because of membershipin or activity on behalf of the American Federation of Labor or any other labororganization;(e)Notify the Regional Director for the Fifth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what. stepsthe respondent has taken to comply therewith.It is further recommended that unless on or before ten(10) days from thereceipt of this Intermediate Report, the respondent notify said Regional Directorin writing that it will comply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended that the allegation in the complaint,charging therespondent with surveillance,be dismissed. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, anyparty or counsel for the Board may within fifteen (15) days from the date ofthe entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RoclfambeauBuilding,Washington, D. C., an original and four copies of a statement in writ-ing setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon, together with the original and four copies of a briefin support thereof. Immediately upon the filing of. such statement of excep-tions and/or brief, the party or counsel for the Board filing the same shall servea copy thereof upon each of the parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board request therefor must be made inwriting to the Board within ten (10) days from the date of the order transferringthe case to the Board.GEORGE BOKAT,Trial Examiner.Dated June 17, 1944.